DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 April 2020 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. However, Applicant should note that the large number of references in the attached IDS have been considered by the Examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Drawings
The drawings were received on 19 December 2019.  These drawings are acceptable. Given the large number of Figures, Applicant’s assistance in confirming that no minor errors are present is respectfully requested.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 merely recites an intended use of the radiopaque marker (i.e. that it “indicate that the shield is present”). This recitation does not in any way structurally limit or alter the radiopaque marker, IMD or lead of which the implantable system is comprised. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
For initial clarification, it is noted that the recitation in claim 1 wherein the radiopaque marker is “fixed…on an outside surface of the implantable medical device” is considered to relate exclusively to embodiments of the invention where the radiopaque marker is present on the housing/can of the IMD and not located on or relative to the lead. Beyond that distinction, Applicant’s Specification appears to indicate that the radiopaque marker can be placed on either the lead or the IMD through any number of known and generalized methods with no apparent benefit prescribed to one placement over the other. As the marker is disclosed as being placed in either location using the same procedures and without any special considerations differentiating the procedure at either location, and provides the same information regardless of where it is located, it is noted that the two relative placements appear to be no more than a design consideration or a routine rearrangement of parts. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,956,402. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘402 patent set forth a much narrower species of the very broad genus represented by the instant claims. In particular the ‘402 patent discloses an implantable medical system comprising a lead including a filar and comprising a shield, wherein the radiopaque marker indicates that the shield is present (e.g. claims 14, 16, 17). The ‘402 patent further discloses the system comprising an implantable medical device (e.g. claim 15) which per the disclosure of the ‘402 patent clearly and necessarily comprises a case or housing. The only difference which the instant claims present which is not already present in the ‘402 patent is that the radiopaque marker is located in a position relative to the IMD on an outside surface of the IMD rather than on the proximal portion of the lead.  As above, there is nothing in the instant disclosure or that of the ‘402 patent to suggest that the two relative placements are anything more than an obvious design consideration or a routine rearrangement of parts. The obviousness of such a variation is further evidenced by e.g. US 2010/0069743 to Sheetz et al. and US 2005/0004637 to Singhal et al. cited and/or applied under 35 U.S.C. 102 or 103 below, each of which discloses an implantable medical system in which the radiopaque marker is placed on the IMD housing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Singhal et al. (US 2005/0004637 A1, hereinafter Singhal’637).
Regarding claim 1, Singhal’637 discloses an implantable medical system (e.g. Figs. 1, 2, 4-7) comprising an implantable medical device comprising a case (e.g. paragraph [0003], [0049]-[0052]; IMD 12/70/90); a lead connected to the implantable medical device (e.g. leads 16A,B/114); a radiopaque marker (e.g. 76, 78/96,98); and a structure that affixes the radiopaque marker in a fixed position relative to the IMD on an outside surface of the IMD (e.g. paragraphs [0012], [0045], [0049]-[0052]).
Regarding claim 2, the electrically conductive leads disclosed in Singhal’637 necessarily include a wire, conductor, or conductive medium which reasonably is interpreted as a filar (e.g. paragraphs [0007], [0028], [0029]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Singhal’637 in view of one of Vase et al. (US 2009/0270956 A1, hereinafter Vase’956) or Hoegh et al. (US 2005/0222658 A1, hereinafter Hoegh’658).
Regarding claim 3, Singhal’637 discloses the invention substantially as claimed including the desire for the implantable medical system to be safely imaged using e.g. X-ray, MRI, CT or fluoroscopy in order to utilize the radiopaque markers, but does not expressly disclose wherein the lead of the system comprises a shield. In the same problem-solving area, Vase’956 teaches that it is known to use a shielding layer in an implantable medical lead coupled to an IPG in order to provide improved MRI safety by reducing the current induced in the conductor in the presence of an imaging field (e.g. abstract; paragraphs [0018], [0036]). Likewise Hoegh’658 teaches that it is known to include a shielding layer around implantable lead filars in order to mitigate heating of electrodes when exposed to an electromagnetic field (e.g. paragraph [0055]). It would 
Regarding claim 4, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Claim 4 merely recites that the radiopaque marker has the intended use of indicating the presence of shielding. This provides no structural differentiation from the radiopaque marker as already presented in claim 1 and as anticipated by Singhal’637. Clearly Singhal’637 would be capable of using one or more of the disclosed radiopaque markers to indicate the presence of lead shielding, as Singhal’637 already discloses that the radiopaque markers can not only assist the surgeon in locating the position of the device but can include additional information such as a model number that would assist the surgeon in identifying the shape or dimensions of the system (e.g. paragraph [0049]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular US 2010/0069743 A1 to Sheetz et al. is considered to disclose the invention substantially as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571) 270-5305.  The examiner can normally be reached on Monday-Friday 9am-5pm (PST) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
6 March 2021